DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, line 7 recites “the side wall” change to --the at least  one side wall--.  
Claim 8, line 3 recites “the side wall” change to --the at least  one side wall--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stabroth (United States Patent 5,954,548) in view of Glick et al (United States Patent Application Publication 2015/0079859).
With respect to Claim 1:
Stabroth discloses an electrical connector assembly (FIG. 1, 1) for use in a high-power application, the connector assembly comprising: 
a first electrically conductive connector (FIG. 1, 2), the first connector (FIG. 1, 2) having a side wall arrangement  (FIG. 1; 3, 4, 5, 6) defining a receiver (box) (Column 3, lines 18-21) (FIG. 1, see notation), the side wall arrangement (4, 5) having at least one side wall (FIG. 1, 4) with (i) an aperture (FIG. 1, see notation) and (ii) a first contact beam (FIG. 1, 7) extending from a first portion (FIG. 1, 8) of the side wall (4), across an extent of the aperture (FIG. 1, see notation), and towards a second portion (FIG. 1, see notation) of the side wall (4); 
a second (FIG. 1, 20) electrically conductive connector with a receptacle (FIG. 1, see notation) dimensioned to receive a portion of the first connector (FIG. 4, 2) to define a connected position (FIG. 4); 
wherein in the connected position (FIG. 4), the first contact beam (FIG. 4, 7) of the first connector (2) retain engagement between the first contact beam (FIG. 4, 7) and an inner surface (FIG. 4, see notation) of the receptacle of the second connector (FIG. 4, 21).
Stabroth does not expressly disclose the first connector formed from a first material, an internal spring member formed from a second material and dimensioned to 
[AltContent: arrow][AltContent: textbox (aperture)][AltContent: textbox (1st portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: textbox (receiver)]
    PNG
    media_image1.png
    361
    473
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st contact beam)][AltContent: textbox (inner surface of receptacle)][AltContent: textbox (2nd contact beam)][AltContent: arrow][AltContent: textbox (receptacle)][AltContent: arrow]
    PNG
    media_image2.png
    161
    448
    media_image2.png
    Greyscale

However, Glick teaches the first connector (FIG. 3, 14) formed from a first material (steel) ([0029] lines 12-14), an internal spring member (FIG. 2, 12) formed from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stabroth with the teachings of Glick and provide the first connector formed from a first material, an internal spring member formed from a second material and dimensioned to reside within the receiver of the first connector, the spring member having a first spring arm and the spring member residing within the receiver of the first connector, wherein in the connected position, the first spring arm of the spring member exerts an outwardly directed force on the first contact beam of the first connector so as to keep the overall size of an electrical distribution box or other connectors as small as possible while still providing the necessary current-carrying capacity. (Glick, paragraph [0004] lines 1-7).
With respect to Claim 2:
Stabroth in view of Glick discloses the electrical connector assembly, wherein the first contact beam (Glick, FIG. 5, 70) includes a free-end (Glick, FIG. 5, 74) that resides against an outer surface of the first spring arm (Glick, FIG. 5, 48) when the spring member (Glick, FIG. 5, 40) is positioned within the receiver of the first connector (Glick, FIG. 5, 14), and wherein a portion of the outwardly directed force exerted by the first spring arm (Glick, FIG. 5, 40) is applied to said free-end (Glick, FIG. 5, 74) of the first contact beam (Glick, FIG. 5, 70).
With respect to Claim 3:

With respect to Claim 4:
Stabroth in view of Glick discloses the electrical connector assembly, wherein the first connector (Glick, FIG. 3, 14) includes a second contact beam (Glick, FIG. 5, see notation) and the spring member (Glick, FIG. 3, 12) includes a second spring arm (Glick, FIG. 5, see notation), and wherein in the connected position (Glick, FIG. 5), the first spring arm (Glick, FIG. 5, see notation) exerts a first outwardly directed force (Glick, FIG. 1, see notation F1) on the first contact beam (Glick, FIG. 1/5, see notation) and the second spring arm (Glick, FIG. 1, see notation) exerts a second outwardly directed force (Glick, FIG. 5, see notation F2) on the second contact beam (Glick, FIG. 5, see notation), and wherein the first outwardly directed force (Glick, FIG. 5, F1) is oriented in a different direction than the second outwardly directed force (Glick, FIG. 5, F2).
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (2nd contact beam)][AltContent: textbox (2nd spring arm)][AltContent: textbox (1st spring arm)][AltContent: textbox (1st contact beam)]
    PNG
    media_image3.png
    356
    775
    media_image3.png
    Greyscale

With respect to Claim 5:
Stabroth in view of Glick discloses the electrical connector assembly, wherein the first connector (Glick, FIG. 3, 14) includes a third contact beam (Glick, FIG. 3; wall 54, 70), a fourth contact beam (Glick, FIG. 3;  wall 56, 70), and the spring member (Glick, FIG. 2, 12) includes a third spring arm (Glick, FIG. 2; wall 34, 40) and a fourth spring arm (Glick, FIG. 2; wall 36, 40), and wherein in the connected position (Glick, FIG. 5), the third spring arm (Glick, FIG. 5; wall 34, 40) exerts a third outwardly directed force on the third contact beam (Glick, FIG. 5; wall 54, 70) and the fourth spring arm (Glick, FIG. 5; wall 36, 40) exerts a fourth outwardly directed force on the fourth contact beam (Glick, FIG. 5; wall 56, 70), and wherein: (i) the first outwardly directed force (Glick, FIG. 1, see notation F1) is oriented substantially opposite the third outwardly directed force (Glick, FIG. 1, see notation F3), and (ii) the second outwardly directed force (Glick, FIG. 1, see notation F2) is oriented substantially opposite the fourth outwardly directed force (Glick, FIG. 1, see notation F4).
[AltContent: textbox (receptacle)][AltContent: connector][AltContent: textbox (2nd spring arm)][AltContent: textbox (2nd contact beam)][AltContent: connector][AltContent: arrow][AltContent: textbox (1st spring arm)][AltContent: arrow][AltContent: textbox (1st contact beam)][AltContent: arrow][AltContent: textbox (F3)][AltContent: textbox (F4)][AltContent: textbox (F2)][AltContent: textbox (F1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    278
    600
    media_image4.png
    Greyscale

With respect to Claim 8:

[AltContent: textbox (1st portion with inner surface )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (receiver)][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (base with outer surface )]
    PNG
    media_image5.png
    399
    701
    media_image5.png
    Greyscale

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stabroth (United States Patent 5,954,548) in view of Glick et al (United States Patent Application Publication 2015/0079859) and further in view of Glick et al (United States Patent Application Publication 2015/0255912 hereinafter Glick-912).
With respect to Claims 9 and 17:
Stabroth in view of Glick discloses the electrical connector assembly.
Stabroth in view of Glick does not expressly disclose the electrical connector assembly further comprising an electrically non-conductive shroud that covers an extent of the first connector and includes a connector position assurance indicator.
However, Glick-912 teaches the electrical connector assembly (FIG. 6, 16) further comprising an electrically non-conductive shroud (FIG. 9; 40, 42) ([0024] lines 1-16) that covers an extent of the first connector (FIG. 6, 76) and includes a connector position assurance indicator (FIG. 9, 90).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stabroth in view of Glick with the teachings of Glick-912 and provide the electrical connector assembly further comprising an electrically non-conductive shroud that covers an extent of the first connector and includes a connector position assurance indicator so as to provide an electrical connector assembly that can withstand high current applications such as electric vehicle charging which can result in undesirable thermal events due to overheating. (Glick-912, [0002], lines 22-25).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Glick et al (United States Patent Application Publication 2015/0079859).
With respect to Claim 10:
Glick discloses an electrical connector assembly (FIG. 1, 1) for use in a high-power application, the connector assembly (1) comprising: 
a first electrically conductive connector (FIG. 3, 14) formed from a first material, the first connector (14) having a plurality of elongated contact beams (FIG. 3, 70) arranged to define a receiver (FIG. 1, see notation); 
an internal spring member (FIG. 2, 12) formed from a second material, the spring member (12) having a plurality of spring arms (FIG. 2, 40); and 
wherein when the spring member (12) is inserted into the receiver (FIG. 1, see notation) of the first electrically conductive connector (FIG. 1, 14), a spring arm (FIG. 6, 40) of the plurality of spring arms is configured to provide a biasing force (FIG. 6, see notation F1) on a contact beam (FIG. 6, 70) of the plurality of elongated contact beams (FIG. 2, 70) under certain operating conditions of the electrical connector assembly (FIG. 6, 10).
With respect to Claim 11:

With respect to Claim 12:
Glick discloses the electrical connector assembly, wherein a first elongated contact beam (FIG. 3, wall-50, 70) of the plurality of elongated contact beams (FIG. 3, 70) is positioned on a first side (FIG. 3, wall-50, see notation) of the receiver and (FIG. 3, see notation) a second elongated contact beam (FIG. 3, wall-52, 70) of the plurality of elongated contact beams (FIG. 3, 70) is positioned on a second side (FIG. 3, wall-52, see notation) of the receiver (FIG. 3, see notation) that is opposite to the first side of the receiver (FIG. 3, see notation).
[AltContent: arrow][AltContent: textbox (base)][AltContent: arrow][AltContent: textbox (2nd side of receiver)][AltContent: arrow][AltContent: textbox (3rd side of receiver)][AltContent: textbox (1st side of receiver)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st side of receiver)][AltContent: arrow][AltContent: textbox (receiver)]
    PNG
    media_image6.png
    452
    543
    media_image6.png
    Greyscale

With respect to Claim 13:
Glick discloses the electrical connector assembly, wherein a third elongated contact beam (FIG. 3, wall-54, 70) of the plurality of elongated contact beams (FIG. 3, 70) is positioned on a third side (FIG. 3, see notation) of the receiver (FIG. 3, see notation) and a fourth elongated contact beam (FIG. 3, wall-56, 70) of the plurality of elongated contact beams (FIG. 3, 70) is positioned on a fourth side (FIG. 3, wall-56, see notation) of the receiver that is substantially perpendicular to the first side (FIG. 3, wall-50, see notation) of the receiver.
With respect to Claim 14:
Glick discloses the electrical connector assembly, wherein the plurality of elongated contact beams (FIG. 3, 70) extend from a base (FIG. 3, see notation) of the 
With respect to Claim 15:
Glick discloses the electrical connector assembly, wherein the first connector (FIG. 3, 14) includes a plurality of side walls (FIG. 3; 50, 52 54 56), and wherein a side wall (FIG. 3; 50-56) has at least one contact beam (FIG. 3, 70).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stabroth (United States Patent 5,954,548) in view of Glick et al (United States Patent Application Publication 2015/0079859).
With respect to Claim 19:
Stabroth discloses an electrical connector assembly (FIG. 1, 1) for use in a high-power application, the connector assembly comprising: 
a first electrically conductive connector (FIG. 1, 2) formed from a first material (copper is known to one of ordinary skill in the art), the first connector (FIG. 1, 2) having a contact beam (FIG. 1, 7); 
a second electrically conductive connector (FIG. 1, 20) with a receptacle (FIG. 1, 9) dimensioned to receive a portion of the first connector (FIG. 1, 2) r to define a connected position (FIG. 4); 
wherein in the connected position, the contact beam (FIG. 4, 7) retain engagement between the contact beam (FIG. 4, 7) and an inner surface (FIG. 4, see notation) of the receptacle (FIG. 4, see notation) of the second connector (FIG. 4, 20).
Stabroth does not expressly disclose an internal spring member formed from a second material and configured to reside within an extent of the first connector, the spring member having at least one spring arm; the receptacle dimensioned to receive a 
However, Glick teaches an internal spring member (FIG. 2, 12) formed from a second material (copper) ([0029] lines 5-9) and configured to reside within an extent of the first connector (FIG. 1, 10), the spring member (12) having at least one spring arm (FIG. 2, 40); the receptacle dimensioned to receive a portion of both the first connector (FIG. 1, 14) and the spring member (FIG. 1, 12), wherein in the connected position (FIG. 1), the spring arm (FIG. 1, 40) exerts an outwardly directed force (FIG. 1, see notations F1, F2, F3, F4) on the contact beam (FIG. 1, 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stabroth with the teachings of Glick and provide an internal spring member formed from a second material and configured to reside within an extent of the first connector, the spring member having at least one spring arm; the receptacle dimensioned to receive a portion of both the first connector and the spring member, wherein in the connected position, the spring arm exerts an outwardly directed force on the contact beam so as to keep the overall size of an electrical distribution box or other connectors as small as possible while still providing the necessary current-carrying capacity. (Glick, paragraph [0004] lines 1-7).
With respect to Claim 20:
Stabroth in view of Glick discloses the electrical connector assembly, wherein the first connector (Glick, FIG. 1, 14) includes a second contact beam (Glick, FIG. 1, 70 see notation) and the spring member (Glick, FIG. 2, 12) includes a second spring arm (Glick, FIG. 1, 40 see notation), and wherein in the connected position (Glick FIG. 1), 

Allowable Subject Matter
Claims 6, 7, 16  and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 6, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the outwardly directed force applied by the first spring arm on the first contact beam in the connected position is increased by thermal expansion during operation of the electrical connector assembly, as recited in claim 6, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 7, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the outwardly directed force applied by the first spring arm on the first contact beam in the connected position is increased by residual material memory during operation of the electrical connector assembly, as recited in claim 7, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a residual material memory of the spring member will increase the biasing force on the plurality of elongated contact beams during operation of the electrical connector assembly, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 18, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first material of the first connector includes copper and the second material of the spring member  includes steel, as recited in claim 18, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PETER G LEIGH/Examiner, Art Unit 2831